           Case 3:18-cv-06917-JSC Document 6 Filed 01/03/19 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                        450 Golden Gate Avenue
                                        San Francisco, CA 94102
                                        ___________________
                                            www.cand.uscourts.gov

Susan Y. Soong                                                               GENERAL COURT NUMBER
   CLERK OF COURT                                                                        415-522-2000

                                              January 3, 2019


Robert Bennett
Avenida Paseo de la Reforma 27
Interior 911, Colonia Tabacalera
Ciudad de Mexico, Mexico 06030

Re:    Jadeada Garlipp, et al. v. Bennett
Case Number: 18-cv-06917-JSC


Dear Counsel/Parties:
       This matter has been randomly assigned to United States Magistrate Judge Jacqueline Scott
Corley for all purposes including trial.


        The magistrate judges of this district have been designated to conduct any and all proceedings
in a civil case including a jury or nonjury trial and to order the entry of a final judgment, upon the
consent of all parties.


        A review of our records discloses that the Consent to Proceed Before a United States
Magistrate Judge or Declination to Proceed before a Magistrate Judge and Request for Reassignment
to a United States District Judge has not been filed in this case. All parties are requested to complete
the attached form documenting either consent or request for reassignment and e-file it with the Court
by January 17, 2019. This form can be found on the Court’s website at www.cand.uscourts.gov.


                                               Susan Y. Soong
                                               Clerk, United States District Court
                                               ________________________
                                                  Ada Means, Deputy Clerk to the
                                                  Honorable JACQUELINE SCOTT CORLEY
                                           Case 3:18-cv-06917-JSC Document 6 Filed 01/03/19 Page 2 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        JADEADA GARLIPP, et al.,
                                   6                                                        Case No. 18-cv-06917-JSC
                                                       Plaintiffs,
                                   7
                                                v.                                          CONSENT OR DECLINATION
                                   8                                                        TO MAGISTRATE JUDGE
                                        ROBERT BENNETT,                                     JURISDICTION
                                   9
                                                       Defendant.
                                  10

                                  11          INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                       consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.
                                  13

                                  14          ( )      Consent to Magistrate Judge Jurisdiction
                                  15
                                                       In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to
                                  16   have a United States magistrate judge conduct all further proceedings in this case, including trial
                                       and entry of final judgment. I understand that appeal from the judgment shall be taken directly to
                                  17   the United States Court of Appeals for the Ninth Circuit.
                                  18                  OR
                                  19
                                              ( )     Decline Magistrate Judge Jurisdiction
                                  20
                                                      In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United
                                  21   States magistrate judge conduct all further proceedings in this case and I hereby request that this
                                       case be reassigned to a United States district judge.
                                  22

                                  23   DATE: ________________                                 NAME:
                                  24                                                   COUNSEL FOR
                                                                                       (OR “PRO SE”):
                                  25

                                  26
                                                                                                                       Signature
                                  27

                                  28
                                            Case 3:18-cv-06917-JSC Document 6 Filed 01/03/19 Page 3 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JADEADA GARLIPP, et al.,
                                   7                                                             Case No. 18-cv-06917-JSC
                                                         Plaintiffs,
                                   8
                                                 v.                                              CERTIFICATE OF SERVICE
                                   9
                                        ROBERT BENNETT,
                                  10
                                                         Defendant.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S. District
Northern District of California
 United States District Court




                                  13   Court, Northern District of California.
                                               That on January 3, 2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                  14
                                       copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing said
                                  15   envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery receptacle located in the
                                  16   Clerk's office.

                                  17
                                       Robert Bennett
                                       Avenida Paseo de la Reforma 27
                                  18
                                       Interior 911, Colonia Tabacalera
                                       Ciudad de Mexico, Mexico 06030
                                  19

                                  20
                                       Robert Bennett
                                       1810 Coaling Ave.
                                  21
                                       Richmond, CA 94801
                                  22
                                       Dated: January 3, 2019
                                  23

                                  24
                                                                                             Susan Y. Soong
                                  25                                                         Clerk, United States District Court

                                  26
                                  27                                                         By:________________________
                                                                                             Ada Means, Deputy Clerk to the
                                  28
                                                                                             Honorable JACQUELINE SCOTT CORLEY
                                                                                             3
